      Case: 1:20-cv-06805 Document #: 9 Filed: 11/23/20 Page 1 of 3 PageID #:42




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


SAMANTHA TAVEL A/K/A CANDY                   :
CARTWRIGHT,                                  :
                                             :
                      Plaintiff,             :       Case No. 1:20-cv-06805
                                             :
v.                                           :
                                             :
MATT RIDDLE, WORLD WRESTLING                 :
ENTERTAINMENT, INC., EVOLVE                  :       Honorable Manish S. Shah
WRESTLING, INC., AND GABE                    :
SAPOLSKY,                                    :
                                             :
                      Defendants.            :


            DEFENDANT WORLD WRESTLING ENTERTAINMENT, INC.’S
                RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, and to enable Judges and

Magistrate Judges to evaluate a possible disqualification or recusal, the undersigned attorneys for

World Wrestling Entertainment, Inc. (“WWE”) in the above-captioned action state that WWE is a

publicly-traded corporation and that WWE has no parent corporations and has no publicly held

companies owning ten percent or more of WWE stock.


Dated: November 23, 2020                     Respectfully submitted,



                                             /s/ Desiree F. Moore
                                             Desiree F. Moore (Illinois Bar No. 6286198)
                                             Marvis A. Barnes (Illinois Bar No. 6317500)
                                             K&L GATES LLP
                                             70 W. Madison Street.
                                             Suite 3100
                                             Chicago, IL 60602
                                             Phone: 312.781.6028


                                                 1
Case: 1:20-cv-06805 Document #: 9 Filed: 11/23/20 Page 2 of 3 PageID #:43




                                 desiree.moore@klgates.com
                                 marvis.barnes@klgates.com


                                 Jerry S. McDevitt (pro hac vice forthcoming)
                                 Curtis B. Krasik (pro hac vice forthcoming)
                                 K&L GATES LLP
                                 K&L Gates Center
                                 210 Sixth Avenue
                                 Pittsburgh, PA 15222
                                 Phone: 412.355.6500
                                 jerry.mcdevitt@klgates.com
                                 curtis.krasik@klgates.com

                                 Attorneys for Defendant World Wrestling
                                 Entertainment, Inc.




                                    2
      Case: 1:20-cv-06805 Document #: 9 Filed: 11/23/20 Page 3 of 3 PageID #:44




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 23, 2020, the foregoing document was filed

electronically with the Clerk of the Court using the CM/ECF System, which will send an electronic

copy of the foregoing to all counsel who have appeared in this Court, in accordance with Local

Rule 5.9 of the Northern District of Illinois, and the foregoing will be sent by e-mail and U.S. Mail,

postage prepaid, to:

       John Chwarzynski, Jr.
       HALE & MONICO
       53 West Jackson
       Suite 337
       Chicago, Illinois 60604
       jwc@halemonico.com



                                               /s/ Desiree F. Moore
                                               Desiree F. Moore




                                                  3
